Exhibit 10(f)2

 

AMENDMENT NO. 1

Dated as of July 6, 2007

to and under

MULTI-YEAR CREDIT AGREEMENT

Dated as of July 7, 2006

Southern Power Company and Citibank, N.A., as Administrative Agent on behalf of
the Lenders, agree as follows:

1.     Multi-Year Credit Agreement. Reference is made to the Multi-Year Credit
Agreement, dated as of July 7, 2006, among Southern Power Company, a Delaware
corporation (the “Borrower”), the Lenders parties thereto, Citibank, N.A., as
Administrative Agent, and The Bank of Tokyo-Mitsubishi UFJ, LTD, New York
Branch, as Issuing Bank (the “Credit Agreement”). Terms used but not defined in
this Amendment No. 1 (this “Amendment”) are used herein with the meanings
ascribed to them in the Credit Agreement.

2.     Amendment. On and after the Effective Date (as defined below), Section
1.1 of the Credit Agreement is hereby amended by deleting in the first line of
the definition of the term “Maturity Date,” “July 7, 2011” and replacing it with
“July 7, 2012.”

3.     Continuing Effect of Credit Agreement. Except as expressly amended
hereby, the provisions of the Credit Agreement are and shall remain in full
force and effect and the Credit Agreement, as amended hereby, is in all respects
confirmed, approved and ratified.

4.     Representations and Warranties. In order to induce the Lenders and the
Administrative Agent to agree to the amendments contained herein, the Borrower
hereby represents and warrants as follows:

(a)     Each representation and warranty made in the Credit Agreement is, both
before and after giving effect to this Amendment, true and correct at and as of
the Effective Date (with references in such representations and warranties to
the Closing Date being deemed to be references to the Effective Date and, with
respect to Section 6.8 and 6.9 of the Credit Agreement, as updated in Schedule
4(a) hereto); and

(b)     No event has occurred and is continuing on the Effective Date, or would
result from the effectiveness of this Amendment, which constitutes a Default or
Event of Default.

5.              Conditions to Effectiveness; Effective Date. This Amendment
shall be effective on July 6, 2007, if on or before said date (the “Effective
Date”) each of the following conditions has been satisfied (or waived by the
Lenders):

(a)   The Administrative Agent shall have received each of the following in form
and substance satisfactory to it:

 

 

 

 



--------------------------------------------------------------------------------



 





 

 

(i) this Amendment duly executed by the Borrower and the Administrative Agent;

(ii)      an opinion or opinions, satisfactory to the Administrative Agent,
addressed to the Administrative Agent on behalf of the Lenders from legal
counsel to the Borrower dated the Effective Date;

(iii)  a certificate of the secretary or assistant secretary of the Borrower
certifying that each of the articles of incorporation (or other charter
documents) and bylaws of the Borrower has not been amended or modified since the
Closing Date and that said articles of incorporation (or other charter
documents) and bylaws remain in full force and effect on the Effective Date;

(iv)  a certificate of the secretary or an assistant secretary of the Borrower
certifying and attaching true and complete copies of resolutions duly adopted by
the Board of Directors of the Borrower approving the execution and delivery of
this Amendment and all other Credit Documents required to be delivered
hereunder;

(v)   a copy of (A) a certificate of good standing, existence or its equivalent
with respect to the Borrower certified as of a recent date by the appropriate
Governmental Authorities of its state of incorporation and (B) to the extent
available, a certificate indicating payment of all corporate franchise taxes
certified as of a recent date by the appropriate Governmental Authorities of the
state of incorporation; and

(vi) an incumbency certificate of the Borrower, certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Effective
Date.

(b)  No event or condition shall have occurred since March 31, 2007 that has had
or would be likely to have a Material Adverse Effect.

(c)  Receipt by the Administrative Agent of such other documents, instruments,
agreements or information as reasonably requested by it.

6.      Payment of Expenses. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and any other documents or
instruments which may be delivered in connection herewith.

7.      Governing Law. This Amendment shall, pursuant to New York General
Obligations Law Section 5-1401, be construed in accordance with and governed by
the law of the State of New York.

8.      Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.

 

 

2

 

 



--------------------------------------------------------------------------------



 





 

 

9.      Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.



 

3

 

 



--------------------------------------------------------------------------------



 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers all as of the Effective Date.

 

 

SOUTHERN POWER COMPANY,

a Delaware corporation

 

 

 

By: /s/ Michael W. Southern  

Michael W. Southern

Senior Vice President and Chief

Financial Officer

 

 

 

CITIBANK, N.A.,

as Administrative Agent on behalf of the Lenders

 

 

 

By: /s/ Maureen Maroney                                      



Name: Maureen Maroney                                      



Title: Authorized Signatory

 



 

4

 

 



--------------------------------------------------------------------------------



 





 

 

Schedule 4(a)

 

6.8     Indebtedness. As of the Effective Date, the Borrower and its
Subsidiaries have no Indebtedness except as disclosed in the financial
statements referenced in Section 7.1 and as otherwise incurred in the ordinary
course. Set forth on the Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2006 and the Borrower’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2007 is a specific description of all material Off
Balance Sheet Indebtedness of the Borrower and its Subsidiaries as of the
periods covered thereby.

 

6.9     Litigation. Except as disclosed in the Borrower’s Annual Report on Form
10-K for the year ended December 31, 2006, in the Borrower’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2007 and in any Current Report of Form
8-K filed by the Borrower between December 31, 2006 and the Effective Date,
there are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of the Borrower threatened against the
Borrower or a Significant Subsidiary, in which there is a reasonable possibility
of an adverse decision which has had or would be reasonably expected to have a
Material Adverse Effect.

 

 

 

 

5

 

 

 